81954: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26902: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81954


Short Caption:LN MGMT. LLC SERIES 1936 VIA FIRENZE VS. PENNYMAC HOLDINGS, LLCCourt:Supreme Court


Related Case(s):76083


Lower Court Case(s):Clark Co. - Eighth Judicial District - A696232Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/30/2020 / Trost, JanetSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantLN Management LLC Series 1936 Via FirenzeKerry P. Faughnan


RespondentPennyMac Holdings, LLCNicholas E. Belay
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


10/19/2020Filing FeeFiling Fee Due.  (SC)


10/19/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.  (SC)20-38246




10/19/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.  (SC)20-38248




11/24/2020Filing FeeFiling Fee Paid. $250.00 from Kerry P. Faughnan.  Check no. 1099. (SC)


11/24/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-42821




11/30/2020Settlement NoticeFiled Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Trost. (SC)20-43278




12/09/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)20-44764




12/15/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)20-45376




12/29/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 14 days transcript request; 90 days opening brief. (SC).20-46871




04/13/2021Order/ProceduralFiled Order to File Documents.  Appellant's Transcript Request Form, Opening Brief and Appendix due:  14 days.  (SC)21-10674




04/27/2021MotionFiled Stipulation Extending Time 30 Days for Filing Opening Briefs Pursuant to NRAP 31(b)(2). (SC)21-12094




04/27/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief and Appendix due: May 27, 2021. (SC)21-12109




05/27/2021BriefFiled Appellant's Opening Brief. (SC)21-15277




05/27/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)21-15282




05/27/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2. (SC)21-15281




06/28/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: July 12, 2021. (SC)21-18566




07/12/2021BriefFiled Respondent's Answering Brief. (SC)21-20051




07/12/2021AppendixFiled Respondent's Appendix to Answering Brief. Vol. 1. (SC)21-20052




07/28/2021BriefFiled Appellant's Reply Brief. (SC)21-21835




07/28/2021BriefFiled Appellant's Amended Reply Brief. (SC)21-21836




07/28/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/16/2021Order/DispositionalFiled Order Vacating and Remanding. "ORDER the judgement of the district court VACATED AND REMAND this matter to the district court for proceedings consistent with this order." fn4 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26902




10/11/2021RemittiturIssued Remittitur. (SC).21-29112




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29112





Combined Case View